 Case: 4:18-cr-00215-AGF Doc. #: 121 Filed: 01/19/20 Page: 1 of 3 PageID #: 476

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
               v.                           )       No. 4:18CR00215 AGF
                                            )
SHANNON RENNEE BRADLEY,                     )
                                            )
                      Defendant.            )

         GOVERNMENT'S NOTICE OF INTENT TO INTRODUCE EVIDENCE
             PURSUANT TO FEDERAL RULE OF EVIDENCE 404(b)

       COMES NOW the United States of America, by and through its attorneys, Jeffrey B.

Jensen, United States Attorney for the Eastern District of Missouri, and James C. Delworth and

Sara E. Koppenaal, Assistant United States Attorneys for said District, and pursuant to FRE Rule

404(b), hereby respectfully advises the Court and the defendant in the above-styled cause of its

intention to introduce the following evidence of other crimes against said defendant for the

purpose of proving intent, knowledge and common scheme or plan:

                    Testimony of Witness(es) regarding Defendant’s Prior Arrest

       On May 23, 2017, the defendant was arrested for possession of heroin, a controlled

substance, in St. Louis County, Missouri, and was subsequently charged for said offense in the

Circuit Court of St. Louis County in Case Number 17SL-CR08816, which is still pending.

       The Government anticipates that during trial one or more witnesses will testify to the

facts surrounding the defendant’s arrest.

      The Government previously provided to defense counsel the copies of the police and lab

reports on January 9, 2020. Attached to this Notice is the Complaint and Probable Cause Affidavit

filed by the St. Louis County Prosecuting Attorney’s Office in Case Number 17SL-CR08816.



                                                1
  Case: 4:18-cr-00215-AGF Doc. #: 121 Filed: 01/19/20 Page: 2 of 3 PageID #: 477




                                         Purpose of Testimony

       Insofar as this evidence may be considered uncharged conduct, the Government offers it for

the limited purpose of proving defendant’s knowing and intentional participation in the drug

conspiracy and distribution charges, which is also part of a common plan or scheme. Defendant has

put into issue her knowledge of any heroin and/or fentanyl, her intent to distribute heroin and/or

fentanyl and her common plan with co-defendant Brewer to distribute heroin and/or fentanyl.

During a post-arrest statement, the defendant claimed not to remember the events involving the

distribution of heroin to the victim on October 21, 2017, claimed that she merely possessed Dormin

and not heroin or fentanyl when arrested on October 25, 2017 and implied that she was putting

Dormin into capsules to sell. It is the government’s contention that the defendant distributed and

conspired to distribute capsules containing heroin/fentanyl to support both her and co-defendant

Brewer’s heroin/fentanyl habits.

       The Government will submit a proposed limiting instruction to be read before this evidence

is presented to inform the jury of the purposes for which evidence of uncharged conduct can be

considered.

       The Government respectfully requests a pre-trial ruling on the admissibility of this

evidence.


                                                    Respectfully submitted,

                                                    JEFFREY B. JENSEN
                                                    United States Attorney

                                                    /s/ James C. Delworth
                                                    JAMES C. DELWORTH, 29702MO
                                                    SARA E. KOPPENAAL, #66605MO
                                                    Assistant United States Attorneys
                                                    111 S. 10th Street, Room 20.333
                                                    St. Louis, Missouri 63102
                                                    (314) 539-2200
                                                2
  Case: 4:18-cr-00215-AGF Doc. #: 121 Filed: 01/19/20 Page: 3 of 3 PageID #: 478




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2020, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
following:

              William S. Margulis
              Attorney at Law
              (Attorney for defendant Bradley).


                                              /s/ James C. Delworth
                                              JAMES C. DELWORTH, 29702MO
                                              SARA E. KOPPENAAL, #66605MO
                                              Assistant United States Attorneys




                                                  3
